

115 HR 7309 IH: To authorize the Every Word We Utter Monument to establish a commemorative work in the District of Columbia and its environs, and for other purposes.
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7309IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Polis (for himself, Mr. Tipton, Mr. Perlmutter, and Ms. DeGette) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Every Word We Utter Monument to establish a commemorative work in the District of
			 Columbia and its environs, and for other purposes.
	
 1.FindingsCongress finds as follows: (1)A monument as a tribute to the magnitude of the suffragists' seven-decade effort to pass the 19th Amendment in a way that engages the viewer and serves as a call to action for present and future generations is appropriate on Federal land.
 (2)Such a monument should include— (A)a sculptural portrait to honor Susan B. Anthony, Elizabeth Cady Stanton with her daughter Harriot Stanton Blatch, Sojourner Truth, Alice Paul, and Ida B. Wells; and
 (B)a depiction of the Declaration of Sentiments and Ratification Flag with the names of other women instrumental in fighting for women's suffrage included in the depiction of the word WE of the Declaration of Sentiments with raised lettering on ripples radiating from the monument.
 (3)The preferred site location for the monument is Area II, near Belmont-Paul National Monument and the Supreme Court.
			2.Authorization to establish commemorative work
 (a)In GeneralThe Every Word We Utter Monument may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate the passage of the 19th Amendment to the Constitution, which gave women the right to vote.
 (b)Compliance With Standards For Commemorative WorksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).
			(c)Prohibition on the use of federal funds
 (1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.
 (2)Responsibility of the Every Word We Utter MonumentThe Every Word We Utter Monument shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.
				(d)Deposit of excess funds
 (1)In generalIf upon payment of all expenses for the establishment of the memorial (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Every Word We Utter Monument shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.
 (2)On expiration of authorityIf upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Every Word We Utter Monument shall transmit the amount of the balance to a separate account with the National Park for memorials, to be available to the Secretary of the Interior or Administrator (as appropriate) following the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under 8906(b)(2) or (3) of title 40, United States Code.
				